Citation Nr: 1537623	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for right heel spur.

3.  Entitlement to service connection for left heel spur.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1978 to March 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010 and August 2014, the case was remanded for evidentiary development.  The case is again before the Board for further appellate proceedings.

The Veteran testified at a June 2010 hearing presided over by the undersigned Acting Veterans Law Judge; a transcript of such is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The Board notes that the appeal for entitlement to service connection for gout was resolved in an October 2014 rating decision.  


FINDINGS OF FACT

1.  Currently diagnosed OSA had its onset on active duty. 

2.  Currently diagnosed left and right heel spurs had their onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection of OSA are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection of a left heel spur are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection of a right heel spur are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting the claims for service connection f, discussion concerning compliance with the duties to notify and assist is not necessary.  Further, because the claims for service connection are granted, any failure on the AOJ's part in complying with the Board's prior remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998), is harmless error.  

The Board additionally notes that the Veteran has submitted additional private medical records in support of his claim, since the most recent supplemental statement of the case.  He has not waived initial AOJ consideration.  However, in light of the favorable outcome here, the Board finds that he is not prejudiced by a decision at this time.

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

	OSA

First, the Veteran has been diagnosed during the appeal period with OSA, pursuant to a February 2008 sleep study.  See October 2014 VA examination.  Further, the Veteran has required the continuous use of a CPAP machine for treatment of sleep apnea during the appeal period.  Id.  Thus, the Board finds that the Veteran currently has OSA.  

Second, the Veteran's wife testified that the Veteran snored in service, that his snoring worsened after his return from Iraq, and that he would stop breathing at times while asleep.  See e.g., June 2010 Board hearing transcript.  As the Veteran's wife was married to the Veteran while he was in service, she is competent to report her observations of the Veteran's sleep symptoms in service, and the Board finds that such reports are credible.  The Veteran is competent to report his observations, specifically to include dozing off during the day while in service, and the Board finds that this report as to daytime hypersomnolence is credible.  See e.g., October 2014 VA examination.  

Finally, the competent and probative medical evidence of record shows that the Veteran's OSA is related to service.  The Board finds that the October 2014 VA medical opinion is of significant probative value, as the examiner reviewed the claims file, supported his opinion with rationale, and he has the requisite expertise to render an opinion regarding the etiology of OSA.  Further, the examiner based his opinion on the Veteran's and his wife's competent and credible reports of sleep symptoms such as snoring and daytime fatigue during service, which the Board has accepted as credible.  The October 2014 VA examiner opined that based on the Veteran's and his wife's testimony, the Veteran's OSA had its onset in service and is at least as likely as not related to service.  

Given the October 2014 VA medical opinion and the competent and credible reports of the Veteran's in-service sleep symptoms, the Board finds that the Veteran's current OSA had its onset in service.  As a result, service connection for obstructive sleep apnea is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

	Heel Spurs

As the analyses related to each heel is substantially the same, the feet are discussed together here.  Each heel represents a separate and distinct disability, however.

First, the Board finds that current heel spurs of the left and right feet are shown.  While the Veteran has reported that his heels are largely asymptomatic since he separated from service and stopped wearing his boots, a November 2007 x-ray showed, as per VA examiner, a left heel spur.  The most recent VA examiner appears to concede the presence of a right heel spur as well, based on the Veteran's competent and credible reports of pain in service.  It appears that he has diagnosed the bilateral status based on continuity of symptomatology, despite the quiescence of the condition with use of orthotics.

Second, the Veteran has competently and credibly described the onset of heel pain in service.  While the Veteran has several other foot conditions, including service-connected pes planus, the Board finds him competent to distinguish between the areas of the foot involved with his complaints at any given time.  In other words, he is capable of indicating where it hurts.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has clearly stated that he had heel problems on active duty; service records show repeated foot complaints, though they generally do not identify a specific location.  In any case, the records do not contradict the Veteran.

Finally, the Board finds that the evidence is at least in equipoise regarding a nexus between service and currently diagnosed left and right heel spurs.  Two VA examiners have rendered negative opinions, but both are inadequate for adjudication.  Neither fully credited the Veteran's lay reports in reporting their rationales.  However, as the most recent examiner does appear to have accepted the in-service incurrence of heel pain, conceded the presence of an asymptomatic disability, and associated the two, service connection is warranted.


ORDER

Entitlement to service connection for OSA is granted.

Service connection for a right heel spur is granted.

Service connection for a left heel spur is granted.



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


